 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGlenmar Cinestate, Inc. and International Allianceof Theatrical Stage Employees and Moving Pic-ture Machine Operators, Local 370. Cases 5-CA-13095 and 5-CA-13531September 28, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn April 26, 1982, Administrative Law JudgeWilliam A. Gershuny issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge concluded thatRespondent bargained in good faith with theCharging Party Union in an attempt to reachagreement on a new contract. In affirming the Ad-ministrative Law Judge, we note that our decisionis a narrow one. Thus, under normal circum-stances, the magnitude of the wage decrease pro-posed by Respondent along with its proposed sharpcurtailment of other benefits would be strong evi-dence of bad-faith bargaining. However, in thepresent situation, such proposals must be scruti-nized in light of Respondent's economic condition.Basically, Respondent's evidence that it was experi-encing severe financial difficulties stands uncontro-verted. Counsel for the General Counsel did notrefute Respondent's position that economic re-verses dictated its bargaining posture.Aside from counsel for the General Counsel'sfailure to put on evidence rebutting Respondent'sclaims of economic hardship, record testimony re-veals that never once did the Union request to seeany of Respondent's financial books or records. Infact, during negotiations, representatives of theUnion stated that both sides were bargaining ingood faith, that the Union did not question Re-' The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are iJ.correct. Standard DryWall Products. Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.264 NLRB No. 35spondent's integrity, and that it was not demandingto see Respondent's books. The Union made thesestatements at the same time that Respondent wasproposing reductions in wages and other benefits.Thus, in the absence of evidence rebutting Re-spondent's economic justification for its actions, wewill affirm the Administrative Law Judge's findingthat Respondent did not engage in bad-faith bar-gaining in violation of Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEWILLIAM A. GERSHUN', Administrative Law Judge:A hearing was held on February 11 and 12, 1982, inWashington, D.C., on consolidated complaints issued onMay 27 and August 21, 1981, alleging a number of viola-tions of Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (herein called the Act), all stem-ming from contract renegotiations in late 1980.At issue principally is whether Respondent refused tobargain in good faith.Upon the entire record, including my observation ofwitness demeanor, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaint alleges, the answers admit, and I findthat Respondent, engaged in the operation of movie the-atres in Richmond, Virginia, with annual interstate ship-ments in excess of $50,000, is an employer engaged incommerce within the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESOn March 10, 1978, Glenmar acquired District The-atres' six Richmond, Virginia, theatres, four of which aredrive-in and two are indoor. Each category of theatreswas, at the time of purchase, covered by a separate, butsubstantially identical, labor contract with Local 370.Typically, the indoor theatres are staffed by a projection-ist, manager, doorman, cashier, concession attendant, andusher. The Broad Street indoor theatre has two screenswith seating capacities of 650 and 250. The CloverleafMall indoor theatre has two screens with seating capaci-ties of 650 and 450.236 GLENMAR CINESTATE, INCLocal 370 has anists, 5 of whom at tand, later, by Glenm,Two economic facbargaining issue in tthe bargaining relatic370. The first relatewhich confronted Goperation in Richmcould obtain movieson a negotiated figurceipts. In 1979, a necation in direct cortwin-screen theatre.lice of using box offnegotiations was re:guarantees of large sThe record indicateguarantee for "Superreceipts), an amountnet result was thatmarket for the big nmore financially sourThe second relevaperienced by Glenrstrated by the followeluding concessions)Indoor TheatresDrive-In Theatres$Thus, from profits o1979, Glenmar exper$13,000 in 1981.In addressing theseparate and distinctship must be considelast period is the subjAssumption of exischased the theatres,contracts between Dering the theatres. T"attempt to persuaaccept" the contractpart of preprinted stprovided for hourlythe two contract yeaand $5.30 for the drhour week at the Fweek at the Cloverleweek at the drive-inevery 30 days of ser,cation depending oninto the Union's natilper employee. Theyfor the grievance oftained no no-strike prno specific managertracts were voluntariactive membership of 37 projection- fact that it was paying its projectionists at other theatreshe time were employed by District $3.35 to $3.50 an hour and despite the further fact thatar the contracts had a full 2 years more to run, expiring onctors are relevant to the good-faith April 14, 1980. Certainly through this first phase of thehis case and form the backdrop for parties' relationship, the record simply does not permitonship between Glenmar and Local the suggestion, as contended by counsel for the Generales to unforseen competitive forces Counsel, that Glenmar was embarked on a "premeditatedrlenmar in 1979. its second year of course of bad faith bargaining designed to undermine andond. Prior to that time, Glenmar eliminate the Union" (br., p. 15).of its choice from distributors based Extension of existing contracts: On January 30, 1980, 10re based principally on box office re- weeks before expiration of the two contracts, Glenmar,w six-screen theatre opened in a IO- through counsel, advised Local 370 of its intention to re-npetition with the Cloverleaf Mall negotiate the contracts. By agreement, the parties met onA bidding war ensued and the prac- May 13, 1980, with Glenmar represented by its president,-ice receipts primarily as a basis for Nadler, and two attorneys, Siegal and Boardman, andplaced by one requiring advanced Local 370 represented by business agent Bevan, unionunums of money and of length of run. secretary Rose, and Glenmar projectionist Stinson. Localas, for example, that the advanced 370 proposed an increase in sick leave from 14 to 21rman II" was $100,000 (regardless ofman 11 was $100,000 (regardless of days; an increase in pension fund contributions from S.90t Glenmar was unable to pay. The per shift to $1.15; a fourth vacation week; a health, wel-Glenmar was pushed out of theG .en.mar walms pse out ofrgr th fare, and life insurance plan; and a substantial wage in-honeymaking films by its larger andid competitors. crease over the life of a 2-year contract. Glenmar,it economic factor is the losses ex- through Siegal and Nadler, explained in detail and attar subsequent to 1979, as demon- length the current industry conditions: one, a "terrible"Jing uncontroverted net income (in- decline in box office receipts and, two, uncertainty ofdata: profitability due to the new system of requiring the ad-vance payments of large sums of money for films. Re-peated references were made to Glenmar's payment of1978 1979 1980 1981 $45,000 for the movie "Black Stallion," which produced133.000 $144,000 $67,000 $87,000 box office receipts of only S20,000 and Local 370 was4.000 (59.000) (78,000) (100,000) told of Glenmar's advance of $75,000 for "The EmpireStrikes Back." Repeated references were made by Glen-mar to the new nonunion competition, the uncertanties)f $137,000 in 1978 and $85,000 in posed by the new bidding procedures, and the possibility-ienced losses of $11,000 in 1980 and of "significant problems" resulting from those factors.Glenmar then submitted two alternative proposals: one,good-faith bargaining issue, three an extension of the two contracts through the summerperiods in the bargaining relation- season to permit it to see whether the new bidding pro-ered, despite the fact that only the cedure was going to continue, with Glenmar acceptingject of the complaint in this case. Local 370's sick leave proposal. The other, the reexami-rting contracts: When Glenmar pur- nation of the entire contract "with a fine tooth comb inthere were in existence two labor order to economize," a step it would rather not take)istrict Theatres and Local 370 cov- since it necessarily would entail pay cut proposals. Local'hose contracts obligated District to 370 proposed, as an economy measure, combining thede the prospective purchaser to position of theatre manager (a management position)s. The contract, consisting in large with that of projectionist (a bargaining unit position),tandard form union provisions, also with the manager being displaced by the Local 370rates of $6.95 and $7.22 for each of member. Glenmar again emphasized that the theatresars at the indoor theatres and $5.01 were not a profitable operation, that it was facing aive-in theatres; for a guaranteed 57- crisis, and that it was asking for time. Discussions contin-iroad Street theatre, a 73-1/2-hour ued on May 29, with Glenmar reiterating the adverseeaf Mall theatre, and a 36-1/2-hour economic conditions, its need to economize, and the facts; for I day's sick leave earned for that it was operating at a loss. Local 370 assured Glen-vice; for a maximum of 3 weeks va- mar of its desire to keep the theatres opened and tolength of service; and for payments "help." Local 370 President Martin replied that "theonal pension fund of 90 cents a day boys didn't want an extension" because it had to main-provided for no health benefits or tain uniform terms among all theatre owners. He pro-f employee disputes and they con- posed a contract extension until September 1, 1980, withrovisions, no-checkoff provision, and a confidential 2-year contract thereafter calling for a 60-ment-right's provision. These con- cent wage increase over the life of the contract. Glen-ly assumed by Glenmar, despite the mar, in response, proposed an extension to September 15,237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith an increase in sick leave benefits and with an optionon its part of then implementing the Union's 60-cent pro-posal or negotiating a completely new agreement. Local370's bargaining representatives accepted the proposaland thereafter its membership ratified the agreement.Again, the record does not permit the suggestion thatGlenmar, through this second phase of collective bar-gaining, was bent on eliminating the Union through acourse of bad-faith bargaining. On the contrary, throughMay 29, Glenmar, faced with impending economic crisis,displayed that degree of flexibility and patience requiredby its statutory obligation to bargain in good faith withLocal 370.Negotiation and impasse: The third and final phase ofthe bargaining relationship, out of which grew the in-stant unfair labor practice charges, was triggered byGlenmar's admittedly proper invocation on July 29,1980, of its contract right to reduce weekly operatinghours at the Broad Street theatre from 57 to 40. Thereason: low attendance. Local 370 proposed first a 47-1/2-hour week and then a 45-1/2-hour week. It also re-quested an early meeting, before the contract expirationdate of September 15, 1980, to negotiate new contracts.By agreement, the parties met on September 2, 1980, andagain on October 2 and November 15.The September 2 meeting was between Glenmar's at-torney, Boardman, and, principally, International Repre-sentative Ryan. Boardman reviewed the bargaining histo-ry to date and reiterated a number of times the financialproblems confronting Glenmar: the new bidding proce-dures and its operating losses. He also stated that theperiod of contract extension during the summer seasondemonstrated that Glenmar's financial problems due tothe bidding procedure would continue. Ryan indicated awillingness to reduce hours, but insisted that Local 370needed minimum guarantee of hours. He suggested thatoperating costs should be lowered by eliminating nonbar-gaining unit positions. He acknowledged an awareness ofGlenmar's financial difficulties, but concluded that theUnion "couldn't go any lower." Boardman reiteratedthat, with declining theatre attendance, Glenmar couldnot raise ticket prices and could not guarantee hours ofoperation. Glenmar's written proposals, submitted to theUnion on May 29, were again reviewed and Boardmanassured Ryan that the proposals were not Glenmar's finalword. Again, the Union raised the issue of possible spe-cial treatment for Broad Street projectionist Stinson,who was the senior Glenmar projectionist. The partiesthen agreed to a day-to-day extension of the contractpending their next meeting on October 2. The October 2meeting again addressed a number of topics. Reportingpay was discussed and Glenmar indicated that the prob-lem could be worked out. The Union's major concerns-hours and wages-produced a union concession as tohours, but an unwillingness on the part of the Union toaccept reduced wages. Glenmar's written proposals werediscussed page by page and changes were effected: dateof commencement of the contract, elimination of a jobclassification, inclusion of a nondiscrimination clause, in-clusion of an antilockout provision, and deletion of apromotion-demotion provision. Ryan stated that, if noobjection were made to particular provisions, Glenmarshould consider that Local 370 was in agreement. At theUnion's insistance, Boardman indicated a willingness todrop the grievance-arbitration provision. He indicatedflexibility on the terms of the contract, since Glenmarwas seeking major wage concessions. Also, at theUnion's insistance that Boardman cut through the usualnegotiating process and tell them what Glenmar waswilling to pay, Boardman replied that Glenmar was will-ing to pay $3.50 an hour to all projectionists, with amanagement position for Stinson (who would be permit-ted to remain a union member) and the payment of $7.22per hour to temporary replacement projectionists fur-nished by the Union. Boardman showed union repre-sentatives a 2-week financial summary of operations atthe Cloverleaf Theatre, which reflected an $880 loss forthe period. International Representative Ryan respondedthat the Union was not questioning Glenmar's integrityand that the Union was not demanding to inspect Glen-mar's financial records. At Local 370's request, the meet-ing was adjourned to permit union representatives toconsult with the membership concerning Glenmar's pro-posal and, again, the contracts were extended. Ryanparted by acknowledging that "both sides are bargainingin good-faith and both sides should consider the matterfurther."By letter dated October 9, Glenmar invoked its con-tract right to reduce operating hours at the CloverleafTheatre to 40 hours because of "economic circumstancesbeyond our control."On October 24, Bevan telephonically advised Board-man that the membership of Local 370 had rejectedGlenmar's proposal, adding that wages were still theissue and, indeed, the only issue remaining. Anothermeeting on November 15 was agreed upon.By letter of October 30, Boardman recapitulated indetail the numerous changes in Glenmar's proposalsagreed to at the October 2 meeting and reiterated its"bottom line" wage offer of $3.50 an hour for regularprojectionists and $7.22 an hour for temporary replace-ment projectionists furnished by the Union.The November 15 meeting was short and began withthe announcement by Local 370 that it rejected Glen-mar's proposals, that the issue was wages, that, if Glen-mar had really given its bottom line, unfair labor prac-tices charges would be filed, that it would go no lowerthan the current wage rate of $7.22 per hour, and that itsmembers would continue to work until wages were re-duced. The parties agreed they were deadlock. Collec-tively bargaining thus came to an end, as no furthermeetings were requested.By letter dated January 23, 1981, Glenmar stated itsintention to put into effect, as of January 30, 1981, its"last and final proposal" of $3.50 per hour, plus benefits,inasnmch as the parties "are at impasse." Local 370 re-plied, by letter dated January 27, that it "cannot acceptany reduction in wages" and would not provide projec-tionist services at $3.50 per hour. On January 28, theprojectionists struck and replacements and managersthereafter operated the projection equipment at $3.50 perhour or at their normal salary.238 GLENMAR CINESTATE, INC.In early April, Boardman telephoned Bevan and of-fered $4 per hour if the projectionists would return. Thefollowing day, Boardman was advised that the member-ship had rejected the proposal. By letter of April 17,1981, Local 370 requested reinstatement of the five strik-ing projectionists. By telephone, Bevan explained that hisoffer was not to return at $4 per hour. Boardman andBevan agreed that a further meeting would be pointless.By letter dated February 6, 1981, Glenmar confirmed itswillingness to reinstate the strikers at $4 per hour. Nonereturned.It was not until March 9, 1981, 3 months after the lastbargaining session on November 15, that Local 370 filedits first unfair labor practice charge alleging a refusal tobargain and it was not until July 16, 1981, 3 months afterits demand for reinstatement by letter dated April 17,that the second charge was filed alleging a refusal to re-instate the five striking projectionists.'For reasons set forth below, I conclude that Glenmardid not fail to bargain collectively in good faith in viola-tion of Section 8(a)(l) and (5) of the Act, as alleged, thata genuine impasse in bargaining over wages was reachedon November 15, 1981, and that, accordingly, the com-plaints must be dismissed in their entirety.The fatal flaw in the position of both the GeneralCounsel and the Charging Party is that it totally ignoresthe realities of Glenmar's financial position in 1980, thuspaving the way for a misinterpretation of the motivesbehind Glenmar's insistence on substantial wage reduc-tion and flexibility in its hours of operation. When allfacts and circumstances are considered, as they must,N.L.R.B. v. American National Insurance Co., 343 U.S.395 (1952), it becomes clear that Glenmar's position con-stituted at all times a good-faith effort to meet competi-tion which was operating in Richmond with lower laborcosts and more advanced and modern equipment andfacilities. Indeed, both the General Counsel and theCharging Party tacitly acknowledged Glenmar's plightthrough their silence in the face of Glenmar's decision toclose two of the drive-in theatres and reduce drasticallythe operating hours of the two indoor theatres.Throughout their bargaining relationship, Glenmar'sgood faith is amply demonstrated: it voluntarily assumedI All findings )f fact herein are based on the credited testimony ofBoardman which was supported by voluminous notes taken during theseveral bargaining sessions. The testimony of union representatives. onthe other hand, was less of a reliable indicator of bargaining events. as itwas based entirely on memory. Their credibility was tarnished somewhatby their denial, at the hearing, of an awareness of Glenmar's financial dif-ficulties. the industry's new bidding procedures, and wage rates paid bycompetitors in the area. Commonsense dictates that experienced local andInternational union officials and company projectionists who are engagedin serious negotiations would come to the bargaining table with anawareness of industry practices and local economic conditions. More-over, the fact that Local 370 itself proposed cost-cutting measures duringnegotiations and waited a particularly lengthy period of time before filingits first charge conflicts with its denial of an awareness of financial diffi-culties on the part of Glenmar and refutes, in part, its contention of bad-faith bargainingtwo existing labor contracts which provided for wagesand benefits higher than those at its other operations; itagreed to extend those terms and conditions for another8 months (to January 1981), despite its growing losses, topermit orderly collective bargaining to take place; itagreed to increase certain benefits; it offered its projec-tionists for the first time a means by which to grieve dis-putes with their Employer; it accepted the Union's pro-posal to offer preferential employment terms to seniorprojectionist Stinson; and it offered to reinstate the strik-ing projectionists at a wage rate higher than offered atthe last bargaining session.Significant also are a number of facts: that, admittedly,all terms were agreed to except wages and hours; thatunion bargaining representatives acknowledged Glen-mar's good-faith bargaining and the existence of a genu-ine deadlock; and that it was the Union which ap-proached the bargaining table with a fixed intent not toback off its current $7.22 hourly rate with guaranteedhours, despite clear evidence of Glenmar's growing oper-ating losses.Considering the extensive three-phased bargaining his-tory of the parties, Glenmar's good-faith efforts through-out to reach an accord which would permit it to operatecompetitively and profitably, the importance of the issuesof wages and guaranteed hours to both parties, and theunderstanding of the parties as early as November 15,1980, that a genuine deadlock had been reached, I amcompelled to conclude that impasse occurred on Novem-ber 15, 1980. Taft Broadcasting Co., WDAF AM-FM TV,163 NLRB 475 (1967), enfd. 395 F.2d 622 (D.C. Cir.1968).It necessarily follows that the five striking projection-ists were engaged from the outset in an economic strikeand that Glenmar was tree to institute changes, as it did,reasonably comprehended within its final proposal. Tem-porary replacements were paid $3.50 per hour and thefact that salaried managers were used to operate thoseprojectors for whom replacements could not be found iswholly irrelevant to the issues presented by the com-plaints as amended.Upon the foregoing findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c),I hereby issue the following Recommend:ORDER2It is ordered that the complaints be, and the samehereby are, dismissed.2 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall. as provided inSec 102 48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes239